.— The appeal is from an order confirming the report of the Official Referee, annulling and setting aside the alleged election of appellant Berney Penn as director and vice-president of appellant Garvin Bottle Cap Corporation, declaring such offices vacant, and directing that a new election be held. Order unanimously affirmed, with costs. No opinion. The new election is directed to be held on February 11, 1944, at 2 p. H., upon notice, as provided in the order appealed from. Present — Close, P. J., Hagarty, Cars-well, Johnston and Adel, JJ.